PER CURIAM.
This appeal will be dismissed. The State has appealed from an order of the circuit court setting aside the order of the Director revoking the license of the respondent. Crucial to the issue in the circuit court and here is the driving record of respondent as well as the purported basis for the Director’s action under Section 302.291 RSMo 1969, V.A.M.S., all of which was contained in Exhibit A offered by the appellant below. That exhibit is neither included in the transcript nor separately filed. Thus, the transcript does not contain all the evidence necessary for a determination of the appeal as required by Rule 81.-14, V.A.M.R. No stipulation permitting separate filing of exhibits appears under Rule 81.15; and in any event, it was not filed, nor has the Attorney General’s office made any attempt to substitute the present Director of Revenue for the named appellant on this appeal.
This court, as all other appellate courts, has more to do than to locate exhibits crucial to a determination of a cause where counsel have not followed the rules.
Counsel for respondent has urged that the issues in this cause are moot since the respondent has surrendered his operator’s permit to the present Director of Revenue and has disposed of his motor vehicle. We need not consider the issue of mootness in view of the disposition of the cause.
The appeal is dismissed.